Judgment, Supreme Court, Bronx County (Mark Friedlander,' J.), entered March 10, 2009, dismissing this CPLR article 78 proceeding to annul an administrative order, dated July 28, 2008, unanimously affirmed, without costs.
The Commissioner’s sua sponte order to reopen a hearing on unlawful discrimination against an employee of petitioner for the purpose of completing the record was not a final determination within the meaning of CPLR 7801 (1) (see Executive Law § 298), rendering petitioner’s challenge premature (Matter of New York City Tr. Auth. v New York State Div. of Human Rights, 33 AD3d 617 [2006]). Nor does it fall within any of the exceptions to the rule of finality or the requirement to exhaust administrative remedies (see Matter of Bettina Equities Co. LLC v State of N.Y. Exec. Dept., State Div. of Human Rights, 9 AD3d 296 [2004]). Concur — Friedman, J.P., Sweeny, Catterson, Renwick and Román, JJ.